FILED

IN THE UNITED STATES DISTRICT COURT JUL 18 2019
FOR THE DISTRICT OF MONTANA olerk usc
BILLINGS DIVISION District of Montans Gots

UNITED STATES OF AMERICA, CR 14-117-BLG-SPW-4

Plaintiff,

ORDER SETTING
vs. SENTENCING

FRANCISCO PAGANO,

Defendant.

 

 

Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy
J. Cavan in open court on July 1, 2019. United States Magistrate Judge Timothy J.
Cavan entered Findings and Recommendation in this matter on July 1, 2019 (Doc.
212). No objections having been filed within fourteen days thereof,

IT IS HEREBY ORDERED that Judge Cavan’s Findings and
Recommendations (Doc. 212) are ADOPTED IN FULL;

Therefore,

IT IS HEREBY ORDERED that,

l. Sentencing is set for Friday, November 15, 2019 at 9:30 a.m., in the
James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.

2. The United States Probation Office shall conduct a presentence
investigation and prepare a presentence report. Fed. R. Crim. P. 32(c), (d); 18

U.S.C. § 3552(a).
3. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before October 1,
2019. The probation officer shall not disclose any recommendation made or to be
made to the Court.

4, If restitution is mandatory, the probation officer shall discuss a
payment plan with Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

5. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before October 11,
2019. U.S.S.G. § 6A1.2. Any unresolved objections are expected to be
included in the pre-sentence report, not in a sentencing memorandum.

6. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before October 25,
2019.

7. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before November 1, 2019. Absent
good cause shown, sentencing memoranda and supporting documents filed after

November |, 2019 will not be considered in addressing sentencing issues. Failure
to timely file sentencing memoranda may result in imposition of sanctions against

counsel.

8. Responses to sentencing memoranda shall be filed on or before
November 8, 2019.

9. Reply briefs will not be accepted for filing in sentencing matters.

10. The Court will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance with U.S.S.G. § 6A1.3.

11. All parties that intend to have witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

12. Defendant is released pending sentencing.

The clerk shall promptly notify counsel and the probation office of the entry

of this Order.

fa
DATED this _/# day of July, 2019.
Le A tedod:..

SUSAN P. WATTERS
United States District Judge
